DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 08/26/2022 has been entered. 

Response to Arguments

Applicant's submission filed 08/26/2022 has been fully considered.  Applicant’s amendments to the claims have overcome the following: the objections of claims 1 and 12 of record by defining acronyms at their first occurrences in the claims; the 112(a) rejection of record by cancelling claim 2; the 112(b) rejections of record by cancelling claim 2, and clarifying language in claims 4, 7, 11, and 15; and the 112(d) rejection of record by amending the claim to place the claim in proper dependent form.  Applicant’s arguments regarding the 103 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Regarding claim 13 as amended, the recitation of “derivatives” of the two photosensitizer species 3 -(1’-hexyloxy)ethyl-3 -devinylpyropheopphorbide-a and 3 -(1’- butyloxy)ethyl-3-deacetyl-bacteriopurpurin-18-N-butyl-imide methyl ester is not supported in the application as filed.  Specifically, the specification provides insufficient written description to support the genus of “derivatives” of the two photosensitizer species encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification, and applicant has not provided a description as to how the base molecule of the two photosensitizer species 3 -(1’-hexyloxy)ethyl-3 -devinylpyropheopphorbide-a and 3 -(1’- butyloxy)ethyl-3-deacetyl-bacteriopurpurin-18-N-butyl-imide methyl ester may be changed while remaining a derivative.  Appropriate correction is required.  The dependent claim falls therewith.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3 – 9, and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Damianov et al. (of record; from IDS; 1994 Anti-Cancer Drugs 5: 298-304; “Damianov”) in view of Snyder et al. (of record; from IDS; 2003 Cancer Res. 63: 8126-8131; “Snyder”) and Korbelik et al. (of record; from IDS; 2001 Photochem. Photobiol. 73: 403-409; “Korbelik”). 
This rejection is maintained for the reasons set forth in the office action mailed 05/26/2022 and for the reasons set forth below.
Applicant argues that the references fail to teach broadly utilizing PDT with sub-therapeutic administration of a chemotherapy agent. For instance, Synder only fairly teaches utilization of PDT with Doxil (liposomal encapsulated doxorubicin). The other cited references fail to cure this deficiency. Additionally, Korbelik does not teach utilizing the claimed photosensitizers. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Further, the claimed invention need not be expressly suggested in any one or all of the references.  Rather, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In the instant case, the combination of Damianov, Snyder, and Korbelik teach not only the combination of NIR photosensitizer species, chemotherapy agent, and BCG vaccine, but also a rationale to optimize the administered dose of each of PDT, chemotherapy agent, and BCG vaccine, for the reasons set forth in the previous office action.  
Applicant further argues that Snyder teaches that administration of doxorubicin (not encapsulated by a liposome) following PDT was "ineffective."  Based on this teaching and the unpredictability of the art, Applicant fails to see how one having ordinary skill in the art would have a reasonable expectation of success in achieving the instant claims based on the cited reference.
These arguments are not persuasive.  The rejection is not based on the rationale to use the doxorubicin of Snyder but rather incorporate a photosensitizer, such as those in Snyder and Korbelik, with the cisplatin chemotherapy agent and the BCG vaccine of Damianov, activate the photosensitizer with light, and image and surgically remove the tumor, for the reasons set forth in the previous office action.  
Applicant further argues that the examiner does not provide specific rejections of any of the claims other than claim 1 in this rejection, which causes the status of these unaddressed claim to be uncertain and renders the Office Action deficient.
These arguments are not persuasive.  The rejection heading explicitly states that claims 1, 3 – 9, and 11 – 16 (previously claims 1-16) are rejected under 35 U.S.C. 103 as being unpatentable over Damianov in view of Snyder and Korbelik.

Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618